  8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 1 of 8 - Page ID # 457




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                     Plaintiffs,                               8:10CR201


       vs.
                                                    ORDER FOR COMPASSIONATE
                                                            RELEASE
KATHLEEN FISCHER,


                     Defendant.




      This matter is before the Court on the defendant’s motions for compassionate

release for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Filing Nos. 130

and 134. The Court stayed this motion pending proof of exhaustion. Filing No. 131. The

Court additionally appointed the Public Defender’s office to represent defendant. Id. The

Court requested that the United States Probation Office review the plan of home detention

and draft an investigation report.   Filing No. 137. Defendant requests this Court allow

her to serve the remainder of her sentence on home confinement. The probation office

has filed the investigation report indicating that the suggested home confinement is

acceptable, if the Court chooses to grant the motion for compassionate release. Filing

No. 141.

      The Court sentenced Ms. Fischer on May 23, 2011, to a term of 180 months

custody for Conspiracy to Distribute of Methamphetamine, 21 U.S.C. 841(b)(1) and 846.

She was also sentenced to a five-year term of supervised release. The defendant had a

                                            1
    8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 2 of 8 - Page ID # 458




criminal history category of III, but because of this conviction, she became a habitual

offender and became a Category VI. Her criminal history prior to the instant offense

includes felonies for Possession with Intent to Distribute Controlled Substance and

Conspiracy to Distribute Cocaine. She is projected to release from the Bureau of Prisons

on April 7, 2023.          Ms. Fischer is incarcerated at FMC Carswell where COVID-19,

according to Ms. Fischer, has infected over 130 inmates when this motion was filed.

DISCUSSION

         The First Step Act amended numerous provisions of the U.S. Code to promote

rehabilitation of prisoners and unwind decades of mass incarceration. Cong. Research

Serv., R45558, The First Step Act of 2018: An Overview 1 (2019). Congress designed

the provision at issue here, 18 U.S.C. § 3582(c)(1)(A), for “Increasing the Use and

Transparency of Compassionate Release.” § 603(b), 132 Stat. at 5239. Section

3582(c)(1)(A) allows defendants, for the first time, to petition district courts directly for

compassionate release. Id. Compassionate release provides a path for defendants with

“extraordinary and compelling reasons” to leave prison early. § 3582(c)(1)(A)(i). Such

a sentence reduction must comply with the 18 U.S.C. § 3553(a) factors and “applicable

policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A).

         Pursuant to § 3582(c)(1)(A), a defendant may (after exhausting his or her

administrative remedies) move for reduction of his or her term of imprisonment based

upon "extraordinary and compelling reasons." The Court, after considering the factors

enumerated in 18 U.S.C. § 3553(a)1, may grant the motion if extraordinary and


1
 The statute states: (1) in any case--
(A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                                          2
   8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 3 of 8 - Page ID # 459




compelling reasons warrant the reduction, and such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.2 Accordingly, an

initial review of the defendant's claim will involve these inquiries:

         1.       Has the defendant exhausted administrative remedies?

         2.       Has the defendant identified extraordinary and compelling reasons

         for reducing his or her term of imprisonment?

         3.       Would application of the § 3553(a) factors permit reducing the

         defendant's sentence if those extraordinary and compelling reasons were

         substantiated?

         4.       Ensure that any reduction is consistent with applicable policy

         statements.

18 U.S.C. § 3582(c)(1)(A).

         Already “tinderboxes for infectious disease,” prisons now are even more

dangerous than we typically accept. United States v. Rodriguez, No. 2:03-CR-00271-

AB-1, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020). The Attorney General has

directed the BOP to consider increased use of home confinement for at-risk inmates.

Memorandum from U.S. Att’y Gen. William Barr to Dir. of Bureau of Prisons (Mar. 26,

2020).




facility, whichever is earlier, may reduce the term of imprisonment (and may impose a term of probation or
supervised release with or without conditions that does not exceed the unserved portion of the original term of
imprisonment), after considering the factors set forth in section 3553(a) to the extent that they are applicable, if it
finds that--
(i) extraordinary and compelling reasons warrant such a reduction; . . .
***** and that such a reduction is consistent with applicable policy statements issued by the Sentencing
Commission.
18 U.S.C. § 3582(c)(1)(A).

                                                            3
     8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 4 of 8 - Page ID # 460




          A. Exhaustion

          The Court finds that the defendant has met the exhaustion requirement. See

United States v. Brown, 2020 WL 2091802, at *5 (S.D. Ia. Apr. 29, 2020) (“Defendant

satisfied the exhaustion requirement’s text and purpose [when] [h]e gave the BOP the

first chance to review his circumstances and let thirty days pass before proceeding to

court.”). Defendant filed such a motion with the BOP and 30 days have elapsed.

Defendant filed her request for home confinement on April 7, 2020, and it was denied

on May 31, 2020. She filed another request on June 17, and the BOP has not yet replied

to that request. Accordingly, the Court finds she has exhausted her administrative

remedies.

          B. Medical Vulnerability

          Next, the Court finds that defendant’s physical and medical vulnerability to

COVID-19 are extraordinary and compelling reason for a change in defendant’s

sentence.2       See e.g., U.S.S.G. § 1B1.13 comment. n.1(A)-(C). As Judge Gerrard

recently observed in Jenkins, there is currently “no ‘applicable’ policy statement cabining

the Court’s discretion to act under § 3582(c)(1)(A).” United States v. Jenkins, 2020 WL

2814437, at *3 (D. Neb. May 26, 2020); see also United States v. Redd, 2020 WL

1248493, at *5 ( E.D. Va. March 16, 2020) (“there does not currently exist, for the

purposes of satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable

policy statement.’”); United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019)

(canvassing cases and holding that courts, rather than the outdated policy statements,

should determine whether a defendant qualifies for compassionate release); United



2
    See defendant’s medical records at Filing Nos. 50, 52 and 53.

                                                      4
      8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 5 of 8 - Page ID # 461




States v. Beck, 425 F. Supp.2d 573, 579 (M.D.N.C. June 28, 2019) (“While the old policy

statement provides helpful guidance, it does not constrain the Court’s independent

assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).”).

        COVID-19 is clearly a global pandemic that presents extraordinary and compelling

release for certain prisoners.    It is unprecedented.    COVID-19 appears to pose a

particular risk for individuals with certain existing health conditions. These include a

compromised immune system, obesity, heart disease, hypertension, chronic lung

disease, diabetes mellitus, and asthma. Groups at Higher Risk for Severe Illness, Ctrs.

for        Disease      Control       &      Prevention       (April     17,      2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html.

        Defendant is 55 years old. She is currently wheelchair bound, due to the need for

a hip replacement. The Court finds that being in a wheelchair in the case of this

defendant operates to place her at higher risk for infection. See United States v. Asher,

2020 WL 3424951 *3 (N.D. Ga. June 15, 2020). (“[i]n addition, being confined to a

wheelchair during waking hours makes Asher more vulnerable to infection because he

sits lower and is thus more vulnerable to infected saliva droplets, and the wheels of the

wheelchair are constantly coming into contact with surfaces that might contain the

virus.”) Ms. Fischer has been approved for a total left hip replacement and has been

prescribed Meloxicam 15MG tablets for the pain she experiences. However, she cannot

receive a hip replacement through the BOP due to the COVID-19 pandemic. She also

has preexisting conditions including bradycardia and degenerative osteoporosis.



                                             5
  8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 6 of 8 - Page ID # 462




     It appears that Ms. Fischer has a significant history of mental health issues. She

suffers from depression, anxiety, and sleep problems for which she takes prescribed

medication. Her history includes attempted suicide on several occasions, and she has

been diagnosed with multiple personality disorder and schizophrenia. She also has

recurrent cocaine/methamphetamine dependence. However, since Ms. Fischer was

diagnosed with amphetamine and cocaine dependence, she has been in full remission.

Ms. Fischer stated she began taking prescribed psychotropic medication again in 2010.

She took Celexa for depression, Risperdal for anxiety, and Trazadone for sleep

problems. However, the BOP inmate records classify her as “care level 1 mental health”

which indicates she shows no significant functional impairment with her mental illness

and needs no regular mental health interventions.

     C. Section 3553(a) Factors

      Finally, the Court must consider if compassionate release comports with any

Applicable § 3553(a) factors. See also § 3582(c)(1)(A). When reviewing the § 3553(a)

relevant factors, the balance of those factors supports a sentence of home confinement.

The Court has already established that Ms. Fischer’s health conditions and physical

limitations place her at heightened risk for severe illness from COVID-19. Second, the

Court finds that the unreasonable exposure to the COVID-19 deadly contagion is not just.

Defendant has been charged with a drug crime. Further, she has served approximately

75% of her sentence. The criminal history as set forth in the PSR, Filing No. 97, shows

a lack of violence. Id. at ¶ 34. There is no indication of significant weapons charges or

such violations on her record. There is no evidence that defendant poses a threat to the




                                           6
    8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 7 of 8 - Page ID # 463




public.3 Ms. Fischer completed several adult continuing education courses including, but

not limited to: Setting Life Long Goals, Essentials of Parenting, Business Management,

Dave Ramsey Financial Class, Resume Class, Founder of AA, Parenting from a Distance,

Keyboarding, Women’s Health, Weight Management, and Conflict Divided our Country.

She does not have a disciplinary record in the BOP. The Court believes that prison

incarceration is unnecessary “to protect the public from further crimes of the defendant.”

§ 3553(a)(2)(C). Based on these findings, the Court finds that the § 3553(a) factors

militate     to   granting       defendant’s        compassionate           release       under      18    U.S.C.       §

3582(c)(1)(A)(i).

         Defendant has a release plan to live with her relatives, her brother and sister-in-

law. The probation office indicated that “[i]t does appear that Ms. Fischer has a solid

release plan established to reside with her brother and sister in-law, Donald and Anne

Johnston. In speaking with Donald and Anne Johnston, both are supportive of Ms.

Fischer’s compassionate release request.” Filing No. 141 at 4.

         THEREFORE, IT IS ORDERED THAT:

         1. For the reasons stated herein, defendant’s motions for compassionate release,

              Filing Nos. 30 and 134, are GRANTED. The defendant is to be released from

              Bureau of Prisons Custody on or before October 15, 2020.

         2. IT IS HEREBY ORDERED THAT the defendant’s prison sentence is reduced

              to time served, and she will serve her five-year term of supervised release


3
  The government argues that defendant might present a danger to the community. Under 18 U.S.C. § 3142(g), the
Court must consider four factors in determining whether the defendant might present a danger for release or detention
of a defendant pending trial: (1) the nature and circumstances of the offense charged; (2) the weight of the evidence
against the defendant; (3) the history and characteristics of the defendant, including the defendant’s character, physical
and mental condition, family and community ties, past conduct, history relating to drug or alcohol abuse, criminal
history, and record concerning appearance at court, and (4) the nature and seriousness of the danger to any person or
the community that would be posed by the person’s release. 18 U.S.C. § 3142(g)(1) – (4).

                                                            7
8:10-cr-00201-JFB-FG3 Doc # 142 Filed: 09/24/20 Page 8 of 8 - Page ID # 464




      pursuant to the conditions previously imposed by the Court and as set forth in

      the probation investigation report.

   3. Defendant shall report to the United States Probation and Pretrial Services Office, for

      the District of Nebraska, immediately upon her release. She also shall remain in self-

      quarantine for fourteen days upon returning home. She shall comply with national,

      state, and local orders regarding COVID-19.




   Dated this 24th day of September, 2020.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           8
